Citation Nr: 0029425	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  95-05 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bursitis of the left shoulder.

2.  Entitlement to service connection for peripheral 
neuropathy (to include carpal tunnel syndrome), claimed as 
due to herbicide exposure.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee and right hip, claimed as secondary 
to service-connected left knee disorder.

4.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1948, and from June 1952 until his retirement in 
October 1972.

Service connection was granted for bursitis of the left 
shoulder by a June 1973 rating decision.  A noncompensable 
(zero percent) disability rating was assigned effective 
November 1, 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  In a July 
1993 rating decision, the RO denied service connection for 
degenerative joint disease of the right knee and right hip, 
as well as the claim for a compensable rating for the left 
shoulder.  The veteran's peripheral neuropathy claim was 
denied by the RO in a January 1997 rating decision.  Finally, 
the RO denied the veteran's coronary artery disease claim in 
a January 2000 rating decision.

As an additional matter, the Board notes that the veteran 
submitted a Notice of Disagreement to the RO's assignment of 
a noncompensable disability rating for his prostate cancer in 
the January 1997 rating decision.  However, a 100 percent 
disability rating was subsequently assigned by a July 1997 
rating decision.  As this is the maximum rating available 
under the VA's rating schedule, this issue has been resolved.  
See AB v Brown, 6 Vet. App. 35 (1993).

The veteran provided testimony at a personal hearing 
conducted before the RO in September 1995, a transcript of 
which is of record.  It is noted that the veteran also 
requested a personal hearing before a Member of the Board in 
conjunction with his appeal.  However, this request was 
withdrawn by the veteran in August 2000.  38 C.F.R. 
§ 20.704(e) (2000).

The veteran's peripheral neuropathy (to include carpal tunnel 
syndrome), right knee, right hip, and coronary artery disease 
claims are addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The medical evidence on file shows that the veteran has 
consistently demonstrated full or almost full range of motion 
with his left shoulder.  

2.  The medical evidence shows that the veteran experiences 
shoulder pain with certain movements and/or activities.


CONCLUSION OF LAW

The criteria for a compensable rating of 10 percent for 
bursitis of the left shoulder are met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5019 (2000); Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  On the veteran's May 1973 retirement 
examination, it was noted that he had bursitis of the left 
shoulder - occasional - helped by exercise.  It was stated 
that there was no problem at present, and that his left 
shoulder was functionally and anatomically normal.

On an April 1973 VA medical examination, the range of motion 
of the veteran's wrists, elbows, and shoulders were found to 
be completely within normal limits.  While the veteran could 
induce some crepitus in the left shoulder by rotating it, it 
was emphasized that there were no limitations of the range of 
motion.  Following examination, the examiner diagnosed, among 
other things, history of bursitis, left shoulder, with 
findings now of mild to moderate crepitus, with no other 
orthopedic findings on physical examination; said to be 
periodically symptomatic.

Service connection was granted for bursitis of the left 
shoulder by a June 1973 rating decision.  A noncompensable 
disability rating was assigned effective November 1, 1972.

The veteran's claim for an increased rating was received by 
RO in August 1992.  He indicated that he had had surgery on 
his shoulder which only partially alleviated the problem.  
Additionally, he asserted that he still had chronic pain of 
the left shoulder which limited movement and interrupted 
sleep.

The veteran subsequently underwent a VA medical examination 
in October 1992, where he complained of constant pain in his 
left shoulder.  He reported that he had had surgery in 1991, 
which included shaving of the acromion, and that there had 
been mild improvement in his symptoms following the surgery.  
Also, he reported that the pain in the left shoulder made it 
difficult for him to sleep on either side.  Examination of 
the shoulders showed forward flexion and abduction of 180 
degrees bilaterally.  The examiner noted that there was a 
clicking noise of the left more than the right shoulder.  
Internal and external rotation was possible to 90 degrees 
bilaterally.  Based on the foregoing, the examiner diagnosed 
chronic degenerative joint disease of both shoulders, left 
greater than right, the right being relatively asymptomatic 
except for some clicking on range of motion.  Further , the 
examiner commented that the left shoulder had prominent 
clicking, but full range of motion.

X-rays of the veteran's left shoulder conducted in 
conjunction with the October 1992 VA medical examination 
showed no bone, joint, or soft tissue abnormalities.  Overall 
impression was a negative left shoulder examination.

At his September 1995 personal hearing, the veteran testified 
that he had surgery performed on his left shoulder in 1990.  
He testified that his shoulder improved after the surgery, 
although he still had some problems.  For example, he 
indicated that he experienced pain with certain movements.  
He described his left arm as his major arm, even though he 
wrote right handed.  Nevertheless, most of the physical work 
he did was with his left arm.  Additionally, he testified 
that he no longer played golf due to his left shoulder, and 
that it limited his swimming greatly.  He testified that he 
took aspirin for his shoulder pain, but it only had limited 
effect.  Other medications, including anti-inflammatories, 
caused him to have side effects such as dizziness.  It is 
noted that a new examination for the left shoulder was 
requested at this hearing as the veteran felt that the 
severity of his left shoulder disorder had increased since 
the last examination in 1992.  

The veteran subsequently underwent a VA joints examination in 
November 1995.  At this examination, the examiner noted that 
the veteran's claims file and clinic chart were available for 
review.  It was noted that the veteran continued to 
experience left shoulder pain with no limitation of motion.  
Examination of the left shoulder revealed no external 
abnormality.  The veteran was found to have full range of 
motion and elevation at 180 degrees.  His abduction was 
slightly short of the full 180 degrees; the examiner judged 
it to be about 170 degrees.  Internal and external rotation 
was 90 degrees.  Based on the foregoing, the examiner 
diagnosed left shoulder pain, history of acromial shaving.  
Further, the examiner commented that an MRI would be checked 
for status of the internal structure.  It was noted that 
previous X-ray from 1992 was negative for degenerative 
changes.  The examiner opined that the problem might be 
persistent tendinitis or bursitis, but the MRI should help 
further elucidation of this problem.  

An MRI was subsequently conducted on the left shoulder in 
December 1995.  The impressions included increased signal 
intensity on the proton density images with intermediate 
signal intensity in the T2 second echo images in the region 
of the supraspinatus tendon, consistent with supraspinatus 
tendonitis.  No evidence of rotator cuff tear.  Additional 
impressions were status-post distal acromionectomy with 
metallic artifacts; type II acromion identified; and no 
definite osteophytes of the AC joint.  It was emphasized that 
this examination was limited given the motion artifact.  In 
particular, the biceps tendon, labral capsular structures and 
possible presence of an os acromial could not be evaluated.

The veteran underwent a new VA medical examination of his 
left shoulder in February 1999.  At this examination, the 
examiner noted that the veteran's claims file and medical 
records had been reviewed.  It was noted that the veteran was 
ambidextrous.  His history of left shoulder problems were 
summarized.  It was noted that his left shoulder was much 
improved following his surgery, but that he still felt some 
pain in the left shoulder under certain circumstances, such 
as forced elevation of the left upper extremity in a reached 
out position.  It was further noted that he regularly 
exercised in the gym with his upper extremities (aerobic 
exercises as well as weight lifting).  Additionally, it was 
noted that he was active with his bicycle, and recently went 
skiing in the Sierras.  

On examination, the examiner stated that no anatomical 
defects were visible around the left shoulder.  No functional 
defects were observed relating to the left shoulder, except 
that on reaching the back with the left hand the veteran 
lagged slightly behind of where he could with the right hand 
(middle of back).  The examiner also noted that during the 
evaluation the veteran moved the left upper extremity quite 
freely.  No significant guarding of motion was observed.  The 
veteran's right and left scapular range of motion was found 
to be normal.  Left glenohumeral joint (pure shoulder) had 
passive and active range of motion as follows: forward 
flexion to 90 degrees; abduction to 90 degrees; and extension 
to 70 degrees.  Left shoulder external rotation in the 
sitting position with the arm on the side of the trunk and 
elbow flexed 90 degrees, from neutral position to 50 degrees.  
Aggregate active left shoulder motions were as follows: 
forward flexion to 180 degrees; abduction to 180 degrees; 
internal rotation to 80 degrees; external rotation to 90 
degrees (this rotations was measured with the arm abducted to 
90 degrees and the elbow flexed to 90 degrees; the fore-arm 
reflecting the mid point between the internal and external 
rotation of the shoulder).  It was noted that the motions of 
the left shoulder were equal to the opposite side.  Elevation 
of the left upper extremity against resistance was not 
painful, nor was external rotation of the left shoulder 
against resistance.  Rotation of the left shoulder with the 
arm in the abducted position was slightly painful at the end 
of range of motion.  On palpation of the tissues around the 
left shoulder, no significant tenderness was elicited.  
Further, there was no evidence of inflammation or fluid in 
the left shoulder joint.  No crepitus was elicited on passive 
glenohumeral motions.  Palpation of the acromio-clavicular 
joint was non-tender and revealed no gap.  

Based on the foregoing, the examiner diagnosed status-post 
left shoulder arthroscopy with acromionectomy with good 
functional outcome; and history of pain with some shoulder 
maneuvers.  Further, the examiner commented that, with 
respect to DeLuca factors, that range of motion of the left 
shoulder (excursion) was normal.  Also, the veteran had 
normal muscle strength of the left upper extremity muscles.  
He was noted to have normal coordination.  It was also 
reiterated that he was able to do aerobic and weight lifting 
exercises in the gym with both upper extremities.  The 
examiner stated that only with few activities did the veteran 
experience significant pain in the left shoulder.

VA medical treatment records are on file which cover a period 
from February 1988 to November 1998.  These records show 
treatment for various medical conditions, but do not appear 
to contain any pertinent findings regarding the veteran's 
left shoulder. 

Private medical records are also on file from Kaiser 
Permanente, which cover a period from December 1973 to June 
1994, as well as records dated in January 1999.  Among other 
things, these records show that the veteran was treated for 
left shoulder problems in 1990.  In August 1990 he underwent 
an arthroscopy with arthroscopic acromioplasty on the left 
shoulder.  The findings from this procedure were noted to be 
consistent with subacromial impingement syndrome of the left 
shoulder.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Bursitis is rated, as degenerative arthritis, on the basis of 
limitation of motion of the affected parts.  38 C.F.R. § 
4.171a, Diagnostic Code 5019.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  In the instant case, the veteran is 
ambidextrous, but has testified that while he writes with his 
right hand he does most of his work with the left arm.  
Accordingly, the Board will consider his left shoulder to be 
the major upper extremity.

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of motion of the major arm when motion is 
possible to the shoulder level.  A 30 percent rating requires 
that motion be limited to midway between the side and 
shoulder level.  A 40 percent rating requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.

In DeLuca v. Brown, 8 Vet. App. 206 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") pointed out that in evaluating 
disabilities of the musculoskeletal system the examinations 
must include consideration of all factors identified in 38 
C.F.R. §§ 4.40 and 4.45.  Those regulations, in part, require 
consideration of limitation of movement, weakened movement, 
excess fatigability, incoordination, and pain, due 
exclusively to the service-connected disability.  A VA 
examination report must provide detailed information -- not 
only with regard to any functional loss, but any limitation 
of function due to pain, weakness, fatigability, and 
incoordination.  Pain on use and movement of the joint 
affected during flare-ups should also be discussed in order 
to permit an equitable evaluation of the veteran's claim.  
See DeLuca at 206.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Here, 
VA has accorded the veteran several examinations in relation 
to this claim, and he has not indicated that the disability 
has increased in severity since the last examination.  
Further, there does not appear to be any pertinent medical 
evidence that is not of record or requested by the RO.  Thus, 
the Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist.

In the instant case, the evidence reflects that the veteran 
had full or almost full range of motion of his left shoulder 
on the October 1992, November 1995, and February 1999 VA 
examinations.  Further, the February 1999 VA examiner 
commented that, with respect to DeLuca factors, the range of 
motion of the left shoulder (excursion) was normal.  Also, 
the veteran had normal muscle strength of the left upper 
extremity muscles and normal coordination.  Moreover, the 
examiner indicated that the veteran experienced significant 
pain in the left shoulder only with few activities.  For 
example, the veteran only experienced slight pain at the end 
of rotation with the arm in the abducted position.  Elevation 
and external rotation of the left upper extremity against 
resistance was not painful.  Consequently, the Board 
concludes that the veteran does not have limitation of motion 
of the left arm to shoulder level even taking into 
consideration the veteran's account of shoulder pain.  Thus, 
he does not meet or nearly approximate the criteria for a 
compensable rating under Diagnostic Code 5201.

Nevertheless, the Board notes that the veteran still 
experiences some degree of pain with certain movements or 
activities as a result of his service-connected bursitis.  As 
noted above, the veteran's bursitis is rated as analogous to 
arthritis under Diagnostic Code 5003.  This Code provides 
that when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.  The shoulder is considered to be a major joint.  38 
C.F.R. § 4.45(f).  Moreover, in VAOPGCPREC 9-98, VA General 
Counsel, citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991), held that even if a claimant technically has full 
range of motion but the motion is inhibited by pain, a 
compensable rating for arthritis under DC 5003 and section 
4.59 would be available.  Based on the foregoing, and 
resolving reasonable doubt in favor of the veteran, the Board 
finds that he more nearly approximates the criteria for a 
compensable rating of 10 percent under Diagnostic Code 5003.  
See 38 C.F.R. §§ 4.3, 4.7.

The Board notes that it making the above determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 10 percent.  Despite 
the veteran's subjective complaints of shoulder pain, the 
record does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
functional impairment attributable to the veteran's shoulder 
pain which would warrant a schedular rating in excess of 10 
percent under the applicable VA laws and regulations.  
Therefore, the factors to be considered pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide any basis for a rating 
in excess of 10 percent.


ORDER

Entitlement to a compensable disability rating of 10 percent 
for bursitis of the left shoulder is granted, subject to the 
law and regulations applicable to the payment of monetary 
benefits.

REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to a herbicide agent.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran's cardiovascular system was clinically evaluated 
as normal on his September 1946 enlistment examination.  
Chest X-ray was negative for any disease or defect.  Further, 
it was determined that he had no musculoskeletal defects.  
The service medical records from the veteran's first period 
of active duty show no treatment for problems relating to the 
veteran's right knee, right hip, or heart.

With regard to the veteran's second period of active service, 
his heart, upper and lower extremities, and neurologic 
condition were all clinically evaluated as normal on service 
examinations conducted in June 1951, March 1952, April 1952, 
April 1953, May 1958, March 1959, February 1961, February 
1962, February 1963, February 1964, February 1965, February 
1966, April 1968, February 1969, March 
1970, February 1971, February 1972, and his May 1972 
retirement examination.  Further, at the time of his May 1972 
retirement examination, it was noted that the veteran injured 
his left knee in 1954 while skiing, for which he was treated 
conservatively with crutches, rest, and elevation.  It was 
stated that he had no problems since that time except minimal 
symptoms or heavy exercise.  Additionally, it was noted that 
he complained of left hip pain after running 1 1/2 miles - 
minimally symptomatic after periods of long standing.  
Nevertheless, it was determined that the veteran's left hip 
was functionally and anatomically correct.  

The veteran's Reports of Medical History reflect, in part, 
that his father died as a result of a coronary.  However, on 
none of these Reports did the veteran indicate that he had 
experienced heart problems, right knee problems, right hip 
problems, or neuritis.

The service medical records show that the veteran was treated 
for edema of the dorsum of the left hand and swelling of the 
wrist due to an insect bite in June 1961.  In March 1963, he 
was treated for a sore ring finger of the left hand.  Records 
from October 1969 show that the veteran was treated for 
complaints of paresthesias on both hands, the left greater 
than the right.  

The service medical records show that the veteran was treated 
for complaints of chest pain in June 1969 and May 1971.  
Records from June 1972 reflect that he had been having 
symptoms of angina, palpitations, and increased blood 
pressure for the last few weeks.

The service medical records from the veteran's second period 
of active duty show no treatment for or diagnosis of 
degenerative joint disease of the right knee or right hip.  

The veteran's DD Form 214 shows that his awards and 
decorations included the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Vietnam Cross of Gallantry (with 
palm).

On the April 1973 VA medical examination, it was noted that 
the veteran was seeking service connection for back, knee, 
leg condition, bursitis of the shoulder, and urinary 
infection.  On neurologic examination, the veteran's gait, 
coordination, reflexes, and strength were all found to be 
okay.  Examination of the upper extremities showed, among 
other things, that the veteran had good grip strength, good 
spread of the hands, and good apposition strength of the 
fingers and hands.  The ability to make a fist was 
unimpaired.  Range of motion of the wrists, elbows, and 
shoulders were completely within normal limits.  Examination 
of the hips and knees failed to reveal any abnormalities.  
Following examination of the veteran, the examiner diagnosed, 
among other things, history of left knee injury, with no 
findings on physical examination at this time; said to be 
periodically symptomatic.  No disability of the right knee or 
right hip was diagnosed at this examination.

The Board also notes that the veteran reported at the time of 
the April 1973 VA medical examination that he was not sure if 
he had experienced angina.  It was noted that he had had 2 
suspicious incidents, was hospitalized for a few days in 
September 1972, and was retired as fit in October 1972.  He 
had had no trouble from his heart since that time.  
Nevertheless, it was noted that he had some distress in the 
right chest near the clavicle.  He had no retro-sternal pain 
- which was always transient, but was recurrent when he was 
hospitalized.  Examination of the cardiovascular system it 
was stated that the cardiac apex was not made out.  Tones 
were found to be okay.  There were no murmurs, and no edema.  
Peripheral arteries pulsated well.  Following examination of 
the veteran, the examiner found that the veteran had an 
undiagnosed chest condition, and history of pleurisy right 
side.  

Post-service medical records are on file from the Letterman 
Army Hospital and the Naval Regional Medical Center which, 
among other things, show that the veteran was treated for 
carpal tunnel syndrome of both hands and degenerative joint 
disease of the right knee on various occasions.  For example, 
he was hospitalized in February 1990 for an arthroscopy of 
the right knee.  His medical history stated that he was a 12 
mile per week runner, who, with no specific injury, noted the 
gradual onset of pain in the right knee in the medial aspect 
approximately two years earlier.  Further, his past medical 
history was noted to be significant for borderline 
hypertension and bilateral carpal tunnel syndrome, and past 
surgery on the left knee.  Discharge diagnoses were 
degenerative tear, posterior horn, medial meniscus, right 
knee; and degenerative joint disease of the right knee.

As part of the November 1995 VA joints examination, the 
examiner was requested to comment as to whether the origin of 
right knee and right hip pain were related to the service-
connected left knee disorder.  Following examination of the 
veteran, the examiner noted that the veteran claimed he 
injured his right knee in a skiing accident, as he did the 
left knee, but that no medical records exist.  The examiner 
stated that there was no way he could confirm or deny this.  
Further, the examiner stated that the second assumption was 
that disturbances in gait would cause degenerative changes in 
the contralateral or even the same side hip joint and knee.  
The examiner opined that no one could say with certainty if 
this was the case, but, in general it was usually conceded 
that disturbances in gait could cause and contribute to 
degenerative changes in other joints.

The record shows that the veteran underwent a VA Agent Orange 
examination in April 1997.  Among other things, it was noted 
that the examination was to evaluate peripheral neuropathy.  
Diagnostic assessments following examination of the veteran 
included carpal tunnel syndrome.  However, there was no 
specific finding of peripheral neuropathy, nor a finding that 
the carpal tunnel syndrome was indicative of peripheral 
neuropathy.  Moreover, this examination report contained no 
competent medical opinion which related the veteran's carpal 
tunnel syndrome to herbicide exposure.  

Both the VA medical treatment records and the private medical 
records from Kaiser Permanente show that the veteran was 
treated on various occasions for carpal tunnel syndrome and 
degenerative joint disease of the right knee.  VA records 
dated in June 1997 note that the veteran inquired as to 
whether Agent Orange exposure might have predisposed him to 
carpal tunnel syndrome.  A VA physician stated that he was 
not aware of any such relationship.  It was noted that 
peripheral neuropathy associated with Agent Orange was 
usually in the legs and began within 2 years of leaving 
Vietnam, which the veteran stated his symptoms did.  
Subsequent records from August 1997 noted that the veteran 
had a copy of his October 1969 service medical record which 
showed he had something wrong with his hands causing 
paresthesias of both hands.  It was noted that defoliants 
were being actively used at that time.  It was further noted 
that tests were ordered at that time for diabetes, which was 
one of the then recognized causes of peripheral neuropathy.  
Overall, the VA physician stated that the veteran had 
evidence of peripheral neuropathy in 1969 following service 
in Vietnam and during exposure to defoliants.  Moreover, it 
was opined that subsequent carpal tunnel syndrome 23 years 
later may or may not have been related to prior neuropathy.  
It was also stated that presumably damaged nerves might be 
more sensitive to subsequent stress.

Private medical records are also on file from the Medical 
Center of the University of California San Francisco (UCSF), 
which shows that the veteran was hospitalized for a cryo-
abalation of prostate.  Discharge diagnoses included possible 
myocardial infarction, subendocardial, cannot exclude 
factitious CPK elevation; and ephedrine-induced ventricular 
arrhythmia, with all sorts of arrhythmias.

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  The Secretary shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  H.R. 4205, the 
Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000), to be 
codified at 38 U.S.C.A. § 5107(a).

In the instant case, the veteran has alleged that he has 
coronary artery disease, and that this disability began 
during active service as evidenced by his treatment for chest 
pain therein.  The Board notes that while the medical records 
from UCSF show that the veteran was treated for a possible 
myocardial infarction, the medical evidence on file does not 
show that the veteran has actually been diagnosed with 
coronary artery disease.  However, no examination has been 
provided to the veteran regarding his coronary artery disease 
claim.  The Board finds that such an examination may 
substantiate entitlement to the benefits sought, and that 
there is a reasonable possibility that such assistance will 
aid in the establishment of entitlement.  Consequently, the 
Board must remand this claim for such an examination.  See 
H.R. 4205, supra.

With respect to the veteran's peripheral neuropathy and 
degenerative joint disease of the right knee and right hip 
claims, the Board acknowledges that the veteran was provided 
with examinations for these claims.  However, it is not clear 
from the medical evidence whether or not these disabilities 
are service related.  The November 1995 VA examiner indicated 
that it was possible that the veteran's right knee and right 
hip problems were due to the altered gait caused by his 
service-connected left knee disorder.  Similarly, the VA 
medical treatment records from June and August 1997 indicate 
that the veteran's current carpal tunnel syndrome might be 
etiologically related to his exposure to herbicides while in 
Vietnam and/or his treatment for paresthesias in October 
1969.  Nevertheless, the Board finds that these opinions are 
speculative, and do not give any indication as to the actual 
probability that these disabilities were incurred in or 
aggravated by the veteran's active service.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
these claims must also be remanded for additional 
development.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
degenerative joint disease of the right 
knee and right hip, peripheral neuropathy 
(to include carpal tunnel syndrome), and 
purported heart disability.  After 
securing any necessary release, the RO 
should obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be scheduled for 
examinations in order to ascertain the 
nature and etiology of his degenerative 
joint disease of the right knee and right 
hip, peripheral neuropathy (to include 
carpal tunnel syndrome), and purported 
heart disability. The claims folder 
should be made available to the examiners 
for review before the examinations.  For 
the degenerative joint disease of the 
right knee and right hip, the examiner 
should express an opinion as to whether 
it is as likely as not that any right 
knee and/or right hip disability was 
caused by the veteran's service-connected 
left knee disorder.  Regarding the 
veteran's peripheral neuropathy (to 
include carpal tunnel syndrome), the 
examiner should express an opinion as to 
whether it is as likely as not that the 
disability was caused by the veteran's 
exposure to herbicides during service 
and/or whether any peripheral neuropathy 
or carpal tunnel syndrome is related to 
the paresthesias for which he sought 
treatment in October 1969.  Finally, the 
examiner should express an opinion as to 
whether it is as likely as not that any 
heart disability found on examination was 
caused by the veteran's period of active 
duty or is related to any incident of 
such service, to include his treatment 
for chest pain therein.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After completing any additional development deemed necessary, 
the RO should readjudicate the issues on appeal in light of 
any additional evidence added to the record.  If the benefits 
requested on appeal are not granted to the veteran's 
satisfaction, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 19 -


